COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GARY GONZALEZ,                                §              No. 08-13-00326-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                171st District Court

 IONE GRIMM,                                   §            of El Paso County, Texas

                       Appellee.               §                (TC# 2008-3874)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 26, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark Berry, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 26, 2014.

       IT IS SO ORDERED this 11th day of June, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.